internal_revenue_service index no department of th qe p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-105163-99 date date re legend trust trust trust lf a decedent daughter b ec d e daughter son trust trust h court i dear sir in a letter dated ‘199946030 - submission dated concerning the generation-skipping_transfer gst tax consequences of clarification of trust trust and trust collectively the trusts request this letter responds to your and a supplemental you requested rulings the information submitted and representations made are summarized as follows on a decedent created trust for the benefit of daughter benefit of daughter on b article sixth of decedent's will which was executed on d and modified by codicil dated e established trust trust was created by decedent for the decedent died testate on c the dispositive provisions of the trusts are summarized as follows trust paragraph of trust provides that the trustees are to pay is not to be considered an as the trustees may deem advisable to daughter that portion of the income as they deem proper until she becomes f of age or may invest the income in the event that the income is invested it addition to the principal but is to be available for payments to daughter after daughter becomes age the trustees are to pay the income of trust at the intervals that they deem proper not less however than semi-annually to daughter during her lifetime daughter die leaving lawful issue the trustees are to continue to hold trust for f years after the death of daughter and are to pay the income to the child or children that she may leave surviving her or their guardian for their support and maintenance died leaving issue the principal of trust is to be paid to the issue share and share alike f years after the death of daughter she having should paragraph of trust provides that in the event daughter on the death of the survivor the trustees are to should die without issue the income from trust is to be paid to son and daughter during their lifetime or should they or either of them die leaving issue to the issue share and share alike and should either die without issue then to the survivor of them continue to hold trust for a period of years and pay the income to the child or children that survive son and daughter share and share alike and not per stirpes f years from the date of the death of the survivor of son and daughter the trustees are to pay the principal of trust to the child or children of son and daughter share and share alike and not per stirpes children then to the lawful heirs of either survivor of son and daughter should both son and daughter die without trust paragraph of trust gives the trustees the discretion to distribute the income from trust to daughter during her lifetime on the death of daughter all properties and assets of trust are to be distributed to the lawful heirs of daughter share and share alike issue then all the properties and assets of trust are to be distributed to trust and trust up by decedent of the instant trust trust if daughter dies without lawful in the event that either is distributed then distribution of the in equal shares this date set or trust instant trust is to be to the remaining trust or trust the case may be as on distribution of trust and trust or to either of them the properties and assets distributed from trust are to be added to the corpus of the other trusts trust article sixth c of decedent's will provides that the children's trust is to be divided into three shares one share for each of daughter daughter and son the trustees are not required to make a physical segregation of the assets in order to effect the division of the children's trust into the three shares provided however that the share set_aside for son is to be paid out and distributed to him in full if he is alive at the time set for distribution of decedent's_estate by the executors to the trustees share is to continue in trust for the benefit of his children if he is not then alive his article sixth c of decedent's will provides that the or use trustees in their sole discretion are to pay over to for the benefit of each child so much of the income of each child's respective share as the trustees in their sole discretion deem advisable discretion use the income from the parent's share for the direct benefit of the children of any child of decedent and may pay over to the grandchildren all or part of the income from each share in the event that son is a co-trustee he is to have no discretion nor any voice in the matter of the distribution of his share of the income to him or to his children the trustees may in their further article sixth c of decedent's will provides that in the in the event that any child of event that any child of decedent predeceases decedent without issue surviving then his or her share of the children's trust is to be added to the share set_aside for decedent's surviving children or their children decedent predeceases decedent with children surviving or survives decedent but thereafter dies with children surviving his or her share is to be held for the benefit of his or her surviving children to pay over the income to the surviving children of decedent's deceased child in such amounts as the trustees in their sole discretion deem advisable if the children of a deceased child all die prior to the distribution of their trust share the that share is to be added to the shares set_aside for decedent's surviving children and the share if any set_aside for the children of any other deceased child of decedent per stirpes and not per capita the trustees in their sole discretion are or use the income for the benefit of article sixth c of decedent's will provides that on the death of each child of decedent his or her share of the trust estate is to continue in trust for the benefit of the surviving children of the deceased child until the youngest surviving child attains the age of f years at which time the trust share is to be ‘199946030 paid over in equal amounts to the surviving child or children of decedent's deceased child article sixth c of decedent's will provides that in the event of emergency such as sickness or other extreme need the trustees may advance all or part of the principal of each child's share for the necessary care and support of the child except that son if he is a co-trustee is to have no discretion nor voice in the payment of principal to him article c of decedent's will provides that in the event that all three of decedent's children die without issue surviving or in the further event that no surviving children of any deceased child of decedent survive to take the distribution of this trust estate at the distribution time set in the trust instrument then the trust is to terminate on the death of the last named or described beneficiary and is to be distributed and paid over to decedent's heirs-at-law in accordance with the laws of descent and distribution of separate_property for state governing the distribution of intestate estates heirs-at-law are to be determined as of the date of the death of the last surviving beneficiary decedent's in accordance with article sixth c the children's trust was divided into equal shares for decedent's children and each share has been administered as a separate trust the trust share for the benefit of daughter remains in trust daughter has g adult children living it is represented that the use of the terms issue and and article sixth c children in paragraph sec_4 and ambiguity as to whom decedent intended to receive beneficial interests in the trusts in addition in adopted descendants of decedent are entitled to participate as beneficiaries of the trusts of decedent's will creates an of trust paragraph is unclear whether of trust to resolve the ambiguity and uncertainty concerning the on i the court ruled that the intent of terms of the trusts on h the trustees of the various shares filed petitions with the court seeking a declaration of rights under the trusts decedent was that the issue of daughter should share inthe trusts on a per stirpes basis period following the death of daughter the income from the trusts is to be distributed to her children in equal shares if a child of daughter predeceases her or dies during the 21-year period following her death with descendants surviving the deceased child's share of the income is to be distributed to the child's descendants by right of representation accordingly during the 21-year in addition the court ruled that persons legally adopted by the legal descendants of daughter are entitled to share in the the trusts as if they were descendants by birth so - '199946030 it is represented that the trusts were irrevocable on date and that there have been no additions to them since that date you have requested a ruling that the court's order declaring the rights of the beneficiaries of the trusts will not cause the trusts to become subject_to the gst tax sec_2601 of the internal_revenue_code imposes a tax on every generation -skipping transfer made by the transferor to a skip-person sec_26_2601-1 i of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date the rule sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax the determination as to sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or interest in property to a skip_person of an sec_2613 defines the term skip_person to mean -- a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust -- a persons or if all interests in such trust are held by skip b if -- trust and i there is no person holding an interest in the ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person an amendment to an exempt trust that modifies or otherwise changes the quality value or timing of any of the powers or beneficial interests rights or expectancies originally provided under the terms of the trust will cause the trust to lose its exemption from the gst tax we have examined the court orders declaring the rights of the beneficiaries of the trusts the parties submitted in the context of relevant case law addressing the issues we believe that the court's declaration of the rights of the beneficiaries fairly reflects the relative merits of the positions of the respective parties accordingly based on the information submitted and the representations made we conclude that the interests received by the parties under the court's declaration of the rights of the beneficiaries both with respect to the nature of the interests and their economic value are consistent with the relative merit of the claims of the parties therefore the court orders do not alter the intended quality value or timing of the interests decedent created in the trusts further we conclude that the court's declaration of the rights of the beneficiaries will not cause the trusts or any distributions from the trusts to be subject_to the gst tax provided no additions are made to the trusts except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours james c gibbons assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries
